This suit was brought by appellant, Catarino Pedregon, against appellees, P. E. Gardner and J. B. and A. A. Larazola, to recover damages alleged to have resulted to appellant by reason of certain alleged representations made to him, by which he was induced to become a surety upon an appearance bond for one Mark Tillery, as principal — his liability on said bond being that of a surety, and conditioned that, should said Tillery appear and abide by the judgment and sentence of the United States Circuit Court of Appeals, the said bond to become void; otherwise, of force and effect. Tillery breached the terms of the bond and appellant became liable thereon. Appellant alleged that, in becoming surety on said bond, he acted upon said representations which he alleged to be false. Appellees answered by general denial, and by special denial traversed the facts alleged as to said false representations. The case was tried with a jury and submitted upon special issues, and upon the issues found judgment was rendered in favor of all defendants. Upon the overruling of the motion for a new trial appellant excepted, and gave notice of and perfected his appeal to this court. There are no briefs filed here by appellant. The court had jurisdiction of the parties and of the subject-matter of the suit. The evidence was sufficient to support the findings of the jury and the judgment entered thereon. We find no fundamental error of law apparent on the face of the record, and the judgment is affirmed.
 *Page 298